 

                                            Exhibit 10.3

 

[g20150528211354175449.jpg]

 

Award Recipient:

  

Grant Date: February 25, 2015

 

Dear :

 

Re: Long-Term Executive Cash Incentive Award 2015

 

I am pleased to inform you that SpartanNash Company (“SpartanNash” or the
“Company”) has awarded to you the opportunity to earn multi-year cash incentive
compensation under the Company’s Executive Cash Incentive Plan of 2010 (the
“Plan”) as described in this letter. By accepting this award, you agree that the
award is subject to the terms and conditions of this letter and the Plan (which
are incorporated into this letter by reference). If there is any conflict
between the terms of the Plan and this letter, the terms of the Plan will
control. Capitalized terms not defined in this letter have the meanings given to
them in the Plan.

 

1.    Target Award Amount. Your threshold, target and maximum Long-Term Cash
Incentive Award opportunity will be communicated to you separately. As discussed
in more detail below, your Long-Term Cash Incentive Award, if any, will be paid
with respect to each of the performance measurements described below if
SpartanNash achieves at least the threshold level of performance specified by
the Compensation Committee in the Performance Period for that performance
measurement, and you satisfy the other requirements discussed in this letter.

 

2.    Performance Measurements and Performance Period.

 

a)

Metrics. The amount of the Long-Term Cash Incentive Award paid to you will be
determined by SpartanNash’s performance with respect to three performance
measurements: Earnings Per Share (“EPS”), net sales, and consolidated Adjusted
EBITDA. Forty percent (40%) of your Long-Term Cash Incentive Award will be based
on SpartanNash’s EPS performance, twenty percent (20%) will be based on
SpartanNash’s net sales and forty percent (40%) will be based on consolidated
Adjusted EBITDA.

 

b)

Performance Measurement. For each of the metrics listed in paragraph (a) above,
performance will be measured as of the fiscal year ending December 30, 2017
(“FYE 12/30/17”). As used in this letter, “Performance Period” means the period
beginning on January 4, 2015 and ending on December 30, 2017.  



 

1

 

--------------------------------------------------------------------------------

 

c)

Summary. The award is summarized on the following table:

 

Performance

Measurement

  

Percentage of Long-Term Cash
Incentive Award

 

EPS1

  

 

40

% 

Net Sales2

  

 

20

% 

Consolidated Adjusted EBITDA3

  

 

40

% 

 

1 

EPS means Diluted Earnings per Share on a Consolidated Net Earnings (adjusted
for items not representative of ongoing operations) basis.

 

2 

Net sales will be calculated based on the GAAP financial statements of the
Company. In making this calculation, however, fuel sales will be adjusted using
a pre-determined sales price per gallon sold.

 

3

Consolidated adjusted EBITDA is a non-GAAP operating financial measure that is
defined as net earnings from continuing operations plus depreciation and
amortization, and other non-cash items including imputed interest, deferred
(stock) compensation, the LIFO provision, as well as adjustments for unusual
items that do not reflect the ongoing operating activities of SpartanNash and
costs associated with the closing of operational locations, interest expense and
the provision for income taxes to the extent deducted in the computation of net
earnings.  

 

3.    Performance Goals and Payouts. Your Long-Term Cash Incentive Award will be
determined according to the matrices presented below. The levels of performance
for EPS, net sales and consolidated Adjusted EBITDA have been established by the
Compensation Committee and will be communicated to you separately. No Long-Term
Cash Incentive Award will be paid with respect to a performance measurement
unless SpartanNash achieves the threshold level of performance for that
performance measurement.

EPS

 

 

  

Performance

 

 

Payout

 

Level

  

% of EPS Goal

 

 

% of Target

 

—  

  

 

<80.0

% 

 

 

0.0

% 

Threshold

  

 

80.0

% 

 

 

10.0

% 

—  

  

 

85.0

% 

 

 

32.5

% 

—  

  

 

90.0

% 

 

 

55.0

% 

—  

  

 

95.0

% 

 

 

77.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

104.0

% 

 

 

124.5

% 

—  

  

 

108.0

% 

 

 

149.1

% 

—  

  

 

112.0

% 

 

 

173.6

% 

Maximum

  

 

≥116.3

% 

 

 

200.0

% 

 

2

 

--------------------------------------------------------------------------------

 

Net Sales

 

 

  

Performance

 

 

Payout

 

Level

  

% of Net Sales Goal

 

 

% of Target

 

—  

  

 

<90.0

% 

 

 

0.0

% 

Threshold

  

 

90.0

% 

 

 

50.0

% 

—  

  

 

92.5

% 

 

 

62.5

% 

—  

  

 

95.0

% 

 

 

75.0

% 

—  

  

 

97.5

% 

 

 

87.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

101.5

% 

 

 

125.0

% 

—  

  

 

103.0

% 

 

 

150.0

% 

 

  

 

104.5

% 

 

 

175.0

% 

Maximum

  

 

≥106.0

% 

 

 

200.0

% 

Consolidated Adjusted EBITDA

 

 

  

Performance

 

 

 

 

Level

  

% of Consolidated Adjusted EBITDA

Goal

 

 

Payout

% of Target

 

—  

  

 

<90.0

% 

 

 

0.0

% 

Threshold

  

 

90.0

% 

 

 

50.0

% 

—  

  

 

92.5

% 

 

 

62.5

% 

—  

  

 

95.0

% 

 

 

75.0

% 

—  

  

 

97.5

% 

 

 

87.5

% 

Target

  

 

100.0

% 

 

 

100.0

% 

—  

  

 

101.3

% 

 

 

125.0

% 

—  

  

 

102.5

% 

 

 

150.0

% 

—  

  

 

103.8

% 

 

 

175.0

% 

Maximum

  

 

≥105.0

% 

 

 

200.0

% 

 

If SpartanNash’s actual performance achieved for EPS, net sales or consolidated
Adjusted EBITDA exceeds the threshold level and falls between specified levels,
then the percentage of the Target Award that will be paid will be determined by
interpolation. The evaluation of EPS, net sales and consolidated Adjusted EBITDA
performance will exclude the events or their effects set forth in Section 5.3
(a) through (h) of the Plan.

 

4.    No Additional Vesting Period. Your Long-Term Cash Incentive Award is
earned based on the value of EPS, net sales and consolidated Adjusted EBITDA as
measured at FYE 12/30/17. Each component of your Long-Term Cash Incentive Award
earned according to the matrices above, if any, will not be subject to any
additional vesting period following the Performance Period.

 

3

 

--------------------------------------------------------------------------------

 

5.    Effect of Termination of Employment. Except as provided in this Section 5
and Section 6 below, if your employment with SpartanNash is terminated for any
reason before the end of the Performance Period, you will forfeit any unearned
Long-Term Cash Incentive Award. If your employment with SpartanNash terminates
for retirement, death or total disability, your eligibility for a Long-Term Cash
Incentive Award will be determined in accordance with the following table:

 

 

 

Timing of Termination

Reason for
Termination

 

More than 12 Months Remaining until the end of
the Performance Period

 

12 Months or Less Remaining until the end of the
Performance Period

 

After Performance Period but before payment
date

 

 

 

 

Death or Total Disability

 

Your Target Award will be paid on a pro-rata basis based on the number of full
weeks you were employed during the Performance Period. The Incentive Award will
be paid no later than the 15th day of the third month following the date of your
death or total disability.

 

Following the completion of the Performance Period, any earned Long-Term Cash
Incentive Award will be paid based on actual performance results on a pro-rata
basis based on the number of full weeks you were employed during the Performance
Period. The Incentive Award will be paid no later than the 15th day of the third
month following the date of the end of the Performance Period.

 

Any earned Long-Term Cash Incentive Award will be paid in full no later than the
15th day of the third month following the date of your death or total
disability.

 

 

 

 

Retirement

 

Your Long-Term Cash Incentive Award, if any, will be the amount you would have
earned had you remained employed with SpartanNash until the end of the
Performance Period based on actual performance results, paid on a pro-rated
basis for the number of full weeks you were employed during the Performance
Period. The Incentive Award will be paid no later than the 15th day of the third
month following the date of the end of the Performance Period.

 

Your Long-Term Cash Incentive Award, if any, will be the amount you would have
earned had you remained employed with SpartanNash until the end of the
Performance Period based on actual performance results, paid on a pro-rated
basis for the number of full weeks you were employed during the Performance
Period. The Incentive Award will be paid no later than the 15th day of the third
month following the date of the end of the Performance Period.

 

Any earned Long-Term Cash Incentive Award will be paid in full no later than the
15th day of the third month following the date of your retirement.

 

4

 

--------------------------------------------------------------------------------

 

6.    Change in Control.

 

a)

Before the end of the Performance Period. Upon a Change in Control of
SpartanNash (as defined in the Plan) before the end of the Performance Period,
provided that you are employed by SpartanNash on the effective date of the
Change in Control, you will earn an Incentive Award equal to the greater of the
Target Award or the projected Incentive Award (with the projected Incentive
Award to be calculated by estimating the Company’s expected performance with
respect to EPS, net sales and consolidated Adjusted EBITDA for the Performance
Period based on the Company’s performance in the then-current fiscal year as of
the date of the Change in Control projected out through the end of the
Performance Period), to be paid on a pro-rata basis for the number of full weeks
completed in the Performance Period prior to the Change in Control. The
Incentive Award will be paid no later than the 15th day of the third month
following the Change in Control.

 

b)

After Performance Period. Upon a Change in Control following the Performance
Period, any earned Incentive Award will be payable in full upon the earliest to
occur of the termination of your employment for any reason, or the date that is
the 15th day of the third month following the Change in Control.

 

7.    Executive Severance Agreement. The Long-Term Cash Incentive Award
opportunity described in this letter is not subject to the provisions of your
Executive Severance Agreement with the Company. In the event of a Change in
Control, your right to receive any portion of the Long-Term Cash Incentive Award
described in this letter will be governed exclusively by the terms and
conditions of this letter, and you will not receive any additional payment for
the Long-Term Cash Incentive Award under your Executive Severance Agreement.

 

8.    Annual Incentive Award. You will be separately notified of your
eligibility to earn an annual incentive award for 2015.

 

9.    Compensation Committee Authority and Discretion. The Plan is administered
and interpreted by the Compensation Committee of the Board of Directors.
Although the Committee has authority to exercise reasonable discretion to
interpret the Plan and the performance goals, it generally may not amend or
waive any performance goal after the 90th day of the fiscal year. The Committee
has no authority or discretion to increase any Long-Term Cash Incentive Award.

 

10.  Withholding. SpartanNash is entitled to withhold and deduct from your
future wages (or from other amounts that may be due and owing to you from
SpartanNash), or make other arrangements for the collection of, all legally
required amounts necessary to satisfy any and all federal, state, local and
foreign withholding and employment-related tax requirements attributable to a
Long-Term Cash Incentive Award.

 

11.  Clawback. This award is subject to the Company’s “clawback” policy
providing for the recovery of incentive compensation.

 

5

 

--------------------------------------------------------------------------------

 

12.    Miscellaneous.

 

a)

This letter and your rights hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this letter, all of which shall be binding upon
you.

 

b)

The Board may terminate, amend or modify the Plan in accordance with the terms
of the Plan.

 

c)

This letter and the Plan shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective heirs, successors and permitted
assigns. This letter agreement shall not be modified except in a writing
executed by you and SpartanNash.

 

d)

This letter shall be governed by, and construed in accordance with, the laws of
the state of Michigan.

Very truly yours,

/s/ Dennis Eidson

 

Dennis Eidson

President and Chief Executive Officer

Accepted and Agreed to:

 

 

 

 

Name

 

 

 

 

 

Date

 

 

 

 

6

 